I dissent. The prior foreclosure proceedings as to those who were parties thereto were not void but binding on them. They were not binding as against the appellant, Anderson, because she was not a party to such proceedings. Because they were not binding as to her does not, however, render them void as to those who were parties thereto, unless it be held that in foreclosure proceedings, if all those who may be made proper parties are not made parties, the proceedings are void. I am not prepared to hold that.
Inasmuch as the plaintiff herself purchased the property on the first foreclosure, took a deficiency judgment against the mortgagors which was fully paid by them, I think the first foreclosure, as to all persons parties thereto, should not as to them be disturbed. It, of course, is of no binding effect as to the appellant. The plaintiff, for the reason stated in the prevailing opinion, being without knowledge when the first foreclosure was had that the property prior thereto had been conveyed to appellant, and that she as owner claimed an interest therein subject to plaintiff's mortgage, and thereafter discovering such claim, had, as I think, the right to foreclose her mortgage as against the appellant, without setting aside or disturbing the prior foreclosure. In doing so, the appellant, of course, had the undoubted right to set up whatever claim she could have set up had she been a party to the first foreclosure; the right even to controvert, if she desired, the amount due and unpaid on the debt secured by the mortgage, to require the plaintiff to give full credit for all payments made and sums of money received by her including the amount received by her on the deficiency judgment as the result of the first foreclosure and to have the mortgage discharged upon the appellant, paying whatever remained unpaid on the debt, or to demand the property to be sold for such balance remaining unpaid, and the surplus, if any, yielded over to the appellant with all rights of redemption as by the statute provided. *Page 457 
That, in my opinion, would not be in conflict with the provisions of the statute referred to in the prevailing opinion that there can be but one action for the recovery of a debt secured by mortgage. The general purport of such statute is that no action can be maintained on the debt alone (except in cases not here material) without foreclosure or by waiving the mortgage lien and suing alone on the debt. No attempt was here made to sue on the debt alone or waive the mortgage lien. One action and only one action was brought against the mortgagors and others made parties to that action foreclosing their rights. But, until this action was brought, none was brought against the appellant. As to her, only one action is brought; this action, to foreclose her rights. I do not see wherein the statute stands in the way of it. She not being a party to the first action and the proceedings therein had not binding on her, not anything there determined may be asserted against her or claimed by her. As to her, the first action is no action. If it be claimed the judgment rendered is not in accordance with this, it can be modified accordingly.